Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on April 25th, 2019. Claims 1-20 are pending.
Priority
3.	Application 16/846,368 was filed on April 12th, 2020 which is a continuation of Application 16/394,807 filed on April 25th, 2019 which is a continuation of Application 15/256,746 filed on September 6th, 2016 which is a Continuation in Part of 14/849,851 field on September 10th, 2015 which has a provisional application 62/053,658 filed on September 22nd, 2014.  Application 15/256,746 also has provisional applications 62/214,179 field on September 3rd, 2015, 62/238,622 filed on October 7th, 2015, 62/253,150 filed on November 10th, 2015 and 62/268,501 filed on December 17th, 2015.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 16 and system Claim 19. Claim 1, as exemplary, recites processing enrollment in a payroll service and more specifically: receiving, from each of a plurality of employer computer systems, expected employee enrollee data, wherein the expected employee enrollee data include encrypted data fields; receiving, from a user device associated with an employee, a request for enrollment in the payroll service; parsing the request for enrollment to extract received data content in the request for enrollment; computing a score based on the extracted data content; determining if additional verification is to be conducted based on the computed score; if it is determined that additional verification is to be conducted; identifying a query to be posed to the employee; transmitting the query to the user device; receiving a response from the user device; and determining a match between the received response and expected employee enrollee data; in response to the match or if it is determined that additional verification is not to be conducted; processing enrollment of the employee in the payroll service; transmitting a confirmation of enrollment of the employee in the payroll service to the user device; and moving the expected employee enrollee data associated with the employee into an employee database.  
These above limitations as drafted, under their broadest reasonable interpretation, recite commercial or legal interactions, specifically agreements and business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The computer systems and user device in Claims 1, 16, and 19 and enrollment processor in claim 19 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer systems and user device in Claims 1, 16, and 19 and enrollment processor in claim 19. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, 16 and 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Paragraph [0026] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, 16 and 19 are not patent eligible.
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018. (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-15, 17-18 and 20 further define the abstract idea that is present in their respective independent claims 1, 16, and 19 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-15, 17-18 and 20 are directed to an abstract idea and claims 1-20 are rejected under 35 U.S.C. 101 and not patent eligible.
Prior Art Rejections
6.	There are no prior art rejections at this time.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication US2001/0034676 to Vasic
US Patent Publication US2014/0074673 to Kirsh
US Patent Publication US2014/0207706 to Sitaram
US Patent 8,024,670 to Rahmatian et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kalinowski Alexander can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693